Citation Nr: 0933606	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-10 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for status-
post orchiopexy for testalgia (testalgia residuals).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1982 to 
February 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in, 
Winston-Salem, North Carolina.

The Veteran appeared and testified at a Travel Board hearing 
at the Winston-Salem RO.  The transcript is of record.

In September 2008, the Board remanded the Veteran's claim for 
further evidentiary development-including a VA examination.  
The requested action was taken and the claim is appropriately 
before the Board for review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's testalgia residuals are manifested by 
symptoms of constant pain that is not remedied by use of a 
belt/truss support.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for a status-post 
orchiopexy for testalgia are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 
4.7, 4.114, Diagnostic Code 7338 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in May 2004 and March 2006, VA notified the 
Veteran of the information and evidence needed to 
substantiate and complete his claim for an increased rating, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the Veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in the March 2006 notice.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently found that VA's notice 
letters in claims for increased ratings were insufficient if 
they did not detail criteria for higher ratings with some 
level of specificity.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board is aware that the VCAA letters of 
record do not contain the level of specificity set forth in 
Vazquez-Flores.  However, the presumed error raised by such 
defect is rebutted because of evidence of actual knowledge on 
the part of the Veteran and other documentation in the claims 
file reflecting such notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Additionally, and particularly in light of the Veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not find that 
the second element discussed in Vazquez-Flores (if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life) is applicable.  
Specifically, the Veteran specifically testified and 
submitted statements of how his testalgia residuals impact 
his work and his daily life.  

Finally, in the March 2006 letter, the Veteran was notified 
that, depending on the disability involved a rating from 0 to 
100 percent would be assigned and that VA uses a schedule for 
rating disabilities.  Previously, in the March 2009 
Supplemental Statement of the Case, the Veteran was provided 
with a copy of the relevant diagnostic codes (Diagnostic 
Codes 7338, 7523, 7524, and 7525 located in 38 C.F.R. 
§§ 4.114 and 4.115b).  Further, the Veteran has been 
represented by experienced counsel throughout this appeal 
process and has had a meaningful opportunity to assist in 
development of his claim.  Thus, the Veteran was accordingly 
made well aware of the requirements for an increased 
evaluation pursuant to the applicable diagnostic criteria, 
and such action thus satisfies the third notification 
requirement of Vazquez-Flores.  As such, the Board finds that 
VA met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notice was given prior to the 
appealed AOJ decision, dated in July 2004.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In October 2006, the 
Veteran appeared and testified at a Travel Board hearing at 
the Winston-Salem RO.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the Veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the Veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.  

The Veteran essentially contends that his testalgia residuals 
warrant a rating in excess of 10 percent due to the increased 
severity of his symptoms.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
Hart v. Mansfield, 21 Vet.App. 505 (2007), however, the Court 
held that "staged" ratings are appropriate for an increased 
rating claim in such a case, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The Veteran's testalgia residuals have been rated by analogy 
under Diagnostic Code 7338 regarding inguinal hernias.  Under 
Diagnostic Code 7338, a 10 percent disability rating is 
assigned for postoperative recurrent hernia that is readily 
reducible and well supported by a truss or belt.  A 30 
percent rating is warranted for a small, postoperative 
recurrent, or unoperated irremediable hernia that is not well 
supported by truss, or not readily reducible.  A 60 percent 
rating is assigned for a large, postoperative, recurrent 
hernia that is not well supported under ordinary conditions 
and not readily reducible, when considered inoperable.  See 
38 C.F.R. § 4.114, Diagnostic Code 7338 (2008).

In June 2004, the Veteran underwent a VA examination.  He 
reported that he has difficulty walking or sitting due to 
genital pain.  The Veteran reported that he was fired from a 
position secondary to his disability and in the past month 
had lost three days from work.  Upon physical examination, 
the Veteran's genitals, including his testicles, were noted 
to be normal.  The examiner noted, however, that the 
Veteran's testicles were very tender to palpation.  The 
Veteran was found to have erectile dysfunction secondary to 
chronic testicular pain exacerbated by intercourse.  The 
examiner confirmed the diagnosis of status-post bilateral 
orchiopexy for bilateral testalgia of unknown etiology.  

The Veteran submitted statements from an employee and his 
wife indicating the severity of his testalgia residuals.  
They both generally indicated that the Veteran has chronic 
and severe pain in the groin area that causes him difficulty 
with employment and everyday activities.  The Veteran has 
submitted statements reporting that he has difficulty working 
for long periods of time secondary to his testicular pain.  

During the Veteran's October 2006 hearing, he testified that 
his testicular pain had increased in severity.  He reported 
that he used to wear a supportive jock strap, but that caused 
him irritation.  Relevant treatment records reflect 
complaints of testicular pain and a finding of a small cyst 
in the right testicle in 2004.  There is also a diagnosis of 
a slightly enlarged prostate, which appears to be unrelated 
to the Veteran's testalgia residuals.  Additionally, relevant 
treatment records reflect that there was no available 
treatment, other than pain medication, to treat his 
condition.

Pursuant to the Board's remand, the Veteran underwent another 
VA examination in January 2009.  The Veteran reported the 
history of significant testicular pain.  There was evidence 
of nausea, weakness, flank or back pain, and lower abdominal 
or pelvic pain associated with his testicular pain.  He also 
reported urinary symptomatology.  Physical examination 
revealed extreme tenderness of the testes, spermatic cord, 
and epididymis bilaterally.  The Veteran reported losing 26 
weeks of work in the past year secondary to his testicular 
pain.  He has also had to change the open hours of the 
restaurant he operates because of his inability to work long 
hours due to pain.  His testicular pain was noted to impact 
his usual daily activities-including chores, shopping, 
exercise, sports, recreation, traveling, toileting, and 
driving.  There was no evidence of atrophy of the testicles 
found.  The examiner indicated that the Veteran's reported 
testicular pain would have "profound effects on his 
employment."  There was no indication whether the Veteran 
used a support strap for his condition.  

In an April 2009 statement, the Veteran indicated that he 
wore a support strap in the past to treat his condition, but 
it aggravated his symptoms to the point that he could not 
walk at all.  

Given the evidence as outlined above and in light of the lack 
of a specific diagnostic code that covers the Veteran's 
service-connected condition, the Board finds that the 
Veteran's symptoms are most analogous to those associated 
with a 30 percent disability rating for an inguinal hernia.  
The Veteran has consistently reported significant chronic 
pain in his testicles due to his in-service trauma to that 
area.  Additionally, the treatment records reflect no 
available treatment to remedy this condition.  The Veteran 
has also credibly asserted that use of a truss or belt causes 
his condition to worsen.  Thus, in an effort to properly rate 
this Veteran, the Board finds that his symptoms are most 
analogous to those associated with a 30 percent rating under 
Diagnostic Code 7338, which calls for a small, postoperative, 
recurrent inguinal hernia or an unoperated irremediable, not 
well supported by truss, or not readily reducible.  The 
Veteran has consistently sought treatment for his testalgia 
residuals without an available remedy, complained of 
significant pain, reported that it profoundly interferes with 
his work, and has indicated that a support strap has not 
helped his symptoms.  As such, the Board awards a 30 percent 
rating for his testalgia residuals.  

The Veteran is not, however, entitled to a rating in excess 
of 30 percent under Diagnostic Code 7338 as there is no 
medical evidence to support a finding of symptoms analogous 
to those listed under the 60 percent rating criteria.  
Specifically, there is no evidence of symptoms similar to a 
large, postoperative, recurrent inguinal hernia, not well 
supported under ordinary conditions and not readily reducible 
when considered inoperable.  As such, the Board finds that a 
30 percent is the maximum rating to which the Veteran is 
entitled under Diagnostic Code 7338. 

The Board has considered whether the Veteran is entitled to 
an increased disability rating under any other applicable 
diagnostic codes.  A compensable rating is not warranted 
under Diagnostic Code 7523, which pertains to complete 
atrophy of the testis, because the evidence shows only 
tenderness and no disability of either testis.  The Veteran 
is also not entitled to a higher rating under Diagnostic Code 
7524 as there is no evidence of removal of both the testes to 
warrant a 30 percent rating.  In addition, as there is no 
evidence that the Veteran's disability is productive of 
urinary tract infection, to include poor renal function, or 
voiding or renal dysfunction, disability ratings are also not 
warranted under Diagnostic Code 7525, which pertains to 
chronic epididymo-orchitis.  As such, the Board has awarded 
the most advantageous rating for the Veteran's condition 
under Diagnostic Code 7338.  

The Board acknowledges that the Veteran has had periods when 
his symptoms were less severe than currently noted.  In an 
effort to allow for the greatest degree of stability of the 
disability evaluation as per 38 C.F.R. § 3.344(a), however, 
the Board finds that the assignment of the more favorable 
evaluation as described above should be assigned for the 
entire time period in question.

The Board has also considered whether staged ratings are 
appropriate per Hart, but finds that they are not appropriate 
under these circumstances

The Veteran does not assert that he is totally unemployable 
because of his service-connected testalgia residuals, nor has 
he identified any specific factors which may be considered to 
be exceptional or unusual in light of VA's schedule of 
ratings.  The Board has been similarly unsuccessful in 
locating exceptional factors.  The Board recognizes the 
recent VA examiner's opinion that the Veteran's disability 
has a profound effect on his employment, but this does not 
constitute total unemployability.  Specifically, the Veteran 
has not required frequent periods of hospitalization for 
treatment of his testalgia residuals.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. § 4.1 specifically states, "Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
testalgia residuals, the Board finds that the evaluation 
currently assigned adequately reflects the clinically 
established impairment experienced by the Veteran.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Consequently, the Board will 
not refer this claim to the Director of Compensation and 
Pension for extraschedular review.


ORDER

A rating of 30 percent for status-post orchiopexy for 
testalgia is awarded, subject to the laws and regulations 
governing the award of monetary benefits.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


